PER CURIAM.
We reverse and remand as to the State of Florida’s cross-appeal for the trial court to sentence appellant as a prison releasee reoffender.1 Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), aff'd sub nom., State v. Cotton, 769 So.2d 345 (Fla.2000). As in Knight v. State, 791 So.2d 490 (Fla. 1st DCA 2000) (on mot. for reh’g and cert.), rev. granted, 796 So.2d 537 (Fla.2001), we certify the following question to be of great public importance:
DOES SECTION 775.082(9)(a)(3)(a), FLORIDA STATUTES (1999), WHICH MANDATES A LIFE SENTENCE FOR PRISON RELEASEE REOF-FENDERS WHO COMMIT “A FELONY PUNISHABLE BY LIFE,” APPLY BOTH TO LIFE FELONIES AND FIRST DEGREE FELONIES PUN*345ISHABLE BY IMPRISONMENT FOR A TERM OF YEARS NOT EXCEEDING LIFE?
REVERSED and REMANDED for further proceedings.
ERVIN, KAHN and DAVIS, JJ., CONCUR.

. Appellant's direct appeal was voluntarily dismissed.